Bleckley, Chief Justice.
The note sued upon was under seal, purported to be for value received, and was absolute in its terms. The court ruled that one of the makers was an incompetent witness to prove a parol condition agreed upon between the makers and the attorney of the payees, to whom the note was delivered, that condition being to the effect that unless the payees did certain things, the note was not to be delivered to them by their attorney, but was to be returned to the makers. The ground on which the witness was ruled incompetent was, that the attorney was dead. This ruling is within the principle of Doerflinger vs. Nelson, 76 Ga. 101, and is supported more or less directly by Odom vs. Gill, 59 Ga. 180; Langford vs. Com’rs, etc., 75 Ga. 502, and Parish vs. Weed Co., 79 Ga. 682. Although the payees are alive, it is not shown that either of them was present when the alleged transaction was had with their attorney, or that they had any personal knowledge on the subject. *770The only witness, therefore, who could have made any reply to the evidence offered, was the attorney, who was dead at the time of the trial.
Judgment affirmed.